DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claims Status
Claim 1-3, 5 and 6 have been amended.
Claim 4 has been canceled.
Claims 1-3 and 5-7 are pending and rejected.


Response to Arguments

Applicant’s arguments, filed 12/9/2020 with respect to the rejection of claims 1-3 and 5-7 under 35 USC 102 have been fully considered and are persuasive, in view of the accompanying amendments. However, the claims remain rejected as ineligible for patenting under the current 35 USC 103 rejection, explained in detail below.
Applicant's amended claim 1 now requires “cause the vehicle on which the product selected is loaded to travel to a position of the user”. This added language had not been previously recited and changes the scope of the claimed invention. Applicant's amendments have therefore necessitated any new grounds of rejection set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “the display unit” on line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites “an arrangement system… comprising a processor configured to: display products”, “receive a selection”, display map data” and “cause the vehicle…”.  It is unclear how a processor can perform these functions without any additional hardware.  Therefore, it is unclear as to how the Examiner should interpret the limitation within the claim. As such, the claim is indefinite for failing to distinctly claim the invention.

	Claims 2, 3 and 5 are also rejected under 35 USC 112(b) based on their dependence on independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (U.S. Pre-Grant Publication No. 2014/0129951) (“Amin”), in view of Wine et al. (U.S. Patent No. 9,378,607) (“Wine”).

Regarding claim 1, Amin teaches an arrangement system of a vehicle that permits a user to perform a trial use or a trial fitting of a product in a vehicle interior, the arrangement system comprising a processor configured to:
display products that are candidates for purchase (Fig. 1, 3A, 3B; para [0016], multistate selection feature identifies a plurality of service options for an on-demand service; para [0019], on-demand service; para [0026], [0030]-[0032]); 
receive a selection of a desired product from the products displayed on the display unit (Fig. 1, 3A, 3B; para [0016], multistate selection feature; para [0028], receive user input; para [0026], [0030]-[0032]); 
display map data indicating a position of a vehicle on which a product that is a candidate for purchase is loaded (Fig. 3C; para [0030]); and 
cause the vehicle on which the product selected is loaded to travel to a position of the user (para [0049], After the user confirms the request for the on-demand service, the on-

Although Amin teaches on-demand services for a variety of purposes (para [0019]), Amin does not explicitly teach trial use or a trial fitting of a product.
Wine teaches trial use or a trial fitting of a product (col 3, ln 1-2, wherein cabinets are populated with modules that contain various products (or representations of the same) reads on trial use or a trial fitting of a product; col 4, ln 33-37, modules are arranged; col 8, ln 34-43, In some cases, it may not be practical to display the actual product. Instead of the actual product, a scale model, a small sample, a video or image, or a virtual representation of the product could be presented in the module. For example, instead of the actual product, modules 401-407 could include a scale model of a product too big to fit into the cabinet, a single light bulb which has a short lifetime battery which could be used to check ambiance before ordering a complete set, a video of a pet to adopt, or invitations to attend some outside event.; col 11, ln 7-8, Product modules can present a small free sample of a product. For example, a new type of light bulb or a carpet sample can be extracted for viewing before any purchase is made.). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Wine in the system of Amin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved system for providing shoppers with a “try-before-you-buy” purchase experience without the inconvenience of visiting several stores (see Wine, col 1, ln 20-43). 

NOTE: The above clause, “permits a user to perform a trial use or a trial fitting of a product in a vehicle interior,” is noted as being an intended use and therefore does not impose any limit on the interpretation of the claim.  See MPEP 2111.04.

Regarding claim 2, Amin and Wine teach the above system of claim 1.  Amin also teaches wherein the processor is further configured to display a predicted amount of time that the vehicle, on which the product selected is loaded, will take to arrive at the position of the user (Fig. 3D; para [0017], estimated time of arrival; para [0056]).

Regarding claim 3, Amin and Wine teach the above system of claim 1.  Amin also teaches wherein the processor is further configured to recommend a product that is a candidate for purchase in accordance with a preference of the user (para [0038], the on-demand service application can use the user information such as... the user's preferences...to provide recent and/or recommended points of interest to the user).

Regarding claim 5, Amin and Wine teach the above system of claim 1.  Amin also teaches wherein the processor is further configured to display a first image of the vehicle, on which the product that is the candidate for purchase is loaded, and a second image of a product loaded on the vehicle, wherein the second image is displayed in association with a display position of the first image (para [0053],  vehicle images; para [0108]-[0109], graphical transitions providing a variety of user interface/information elements).

Regarding claim 6, Amin teaches an arrangement system of a vehicle that permits a user to perform a trial use or a trial fitting of a product in a vehicle interior, the arrangement system comprising:
a display configured to display products that are candidates for purchase and display map data indicating a position of a vehicle on which a product that is a candidate for purchase is loaded (Fig. 1, 3A, 3B, 3C; para [0016], multistate selection feature identifies 
an input device configured to be operated by the user to select a desired product from the products displayed on the display (Fig. 1, 3A, 3B; para [0016], multistate selection feature; para [0028], receive user input; para [0026], [0030]-[0032]); and 
circuitry configured to cause the vehicle on which the product selected through an operation performed on the input device is loaded to travel to a position of the user (para [0049], After the user confirms the request for the on-demand service, the on-demand service application 110 can provide the service request 117 to the on-demand service system 170 via the service interface).

Although Amin teaches on-demand services for a variety of purposes (para [0019]), Amin does not explicitly teach trial use or a trial fitting of a product.
Wine teaches trial use or a trial fitting of a product (col 3, ln 1-2, wherein cabinets are populated with modules that contain various products (or representations of the same) reads on trial use or a trial fitting of a product; col 4, ln 33-37, modules are arranged; col 8, ln 34-43, In some cases, it may not be practical to display the actual product. Instead of the actual product, a scale model, a small sample, a video or image, or a virtual representation of the product could be presented in the module. For example, instead of the actual product, modules 401-407 could include a scale model of a product too big to fit into the cabinet, a single light bulb which has a short lifetime battery which could be used to check ambiance before ordering a complete set, a video of a pet to adopt, or invitations to attend some outside event.; col 11, ln 7-8, Product modules can present a small free sample of a product. For example, a new type of light bulb or a carpet sample can be extracted for viewing before any purchase is made.). 
The combination would have been obvious for at least the rationale set forth above.

NOTE: Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight 

Regarding claim 7, Amin and Wine teach the above system of claim 6.  Amin also teaches wherein the display and the input device comprise a touchscreen display (para [0044], multistate selection panel can include a multistate selection feature that can be manipulated and moved by the user (e.g., by interacting with an input mechanism or a touch-sensitive display screen) in order to select one or more service options to request the on-demand service).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684